DETAILED ACTION 
The amendment submitted on October 18, 2021 has been entered.  Claims 1-14, 16, 18, and 20 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed, although the application would be allowable if an appropriate terminal disclaimer were to be submitted.  
Withdrawn Rejections 
The rejection of claims 1-14, 16, 18, and 20 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tabuteau (US 2016/0375008 A1) is with-drawn because claim 1 has been amended to require that the “dosage form contains less than 0.1% of any active pharmaceutical agent or drug other than the (S)-bupropion.”  
The provisional rejection of claims 1-14, 16, 18, and 20 for double patenting over copend-ing Application No. 16/830,637 is withdrawn because the ‘637 application is abandoned.  
Maintained Rejections Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-14, 16, 18, and 20, as amended, remain rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,695,304 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘304 patent (cited in the prior action) claims a method of treating attention deficit/hyperactivity disorder (AD/HD) comprising administering about 1 mg to about 150 mg of at least 95% enantiomerically pure (S)-bupropion.  The overlapping and somewhat narrower dosage ranges of the instant claims would have been viewed as the result of routine optimization, and therefore prima facie obvious, for the reasons discussed in MPEP 2144.05.  
Claims 1-14, 16, 18, and 20, as amended, remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/907,691.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The cited application claims a method of treating AD/HD by administering S)-bupropion to a human at dosage amounts that are not patentably distinct from the dosage range recited in the present claims.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not, in fact, been patented.  
Response to Arguments 
Applicant acknowledges these rejections (see applicant’s Remarks, submitted October 18, 2021, at p. 6) but requests that they be held in abeyance.  The present application appears otherwise to be allowable, so the examiner suggests a terminal disclaimer.  
Conclusion 
THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the exten-sion of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system at portal.uspto.gov/pair/PublicPair.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628